Citation Nr: 1643554	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel





INTRODUCTION

The Veteran had active duty service from March 1963 to March 1966.  He also had subsequent in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2013 in connection with his claims for service connection for a bilateral hip disorder and a lumbar spine disorder.  The examiner noted that the Veteran first reported hip pain in 1978 and that x-rays were obtained that were not of record.  She also observed that the Veteran did not seek treatment for his back or hip for many years, noted that a November 2002 x-ray revealed mild osteoarthritis, and explained that degenerative joint disease typically develops gradually and progresses slowly over a long period of time.  Despite the thorough discussion and rationale, the examiner did not address the fact that VA medical records dated in December 1978 indicated that the Veteran had a diagnosis of osteoarthritis in his hips due to carrying too much weight.  Thus, it appears that the diagnosis occurred much earlier than discussed in the VA examiner's opinion.  In addition, a VA medical record dated in July 1980 noted a history of a chronic back disorder.

The 2013 VA examiner also opined, in part, that the Veteran's degenerative arthritis was more consistent with the wear and tear of the body developed over several years, such as the several year period during which the Veteran worked as a machinist.  However, the Board notes that the Veteran also had several years of active duty service.  It is unclear why the VA examiner cited to the Veteran's several years as a machinist as relevant to his degenerative arthritis, but did not address his several years of active duty service in her opinion and rationale.

For these reasons, the Board finds that an additional medical opinion is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hip and low back disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hip and lumbar spine disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he currently has a bilateral hip disorder and a lumbar spine disorder that developed as result of his duties and handling of heavy weaponry during training, as well as the walking, climbing, and extreme weather conditions that he experienced while in service.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current bilateral hip lumbar spine disorders are causally or etiologically related to his military service, to include his duties and handling of heavy weaponry during training, as well as the walking, climbing, and extreme weather conditions that he experienced while in service.

In rendering this opinion, the examiner should consider the Veteran's lay statements and specifically address the December 1978 VA medical record documenting a diagnosis of osteoarthritis in the hips due to carrying too much weight and the July 1980 VA medical record noting a history of a chronic back disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


